Citation Nr: 0721180	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-37 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral hearing 
loss, to include whether service connection can be granted.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1943 to December 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In October 2006, the Board remanded the case for additional 
development.  The Board also noted that in a December 2004 
correspondence the veteran appeared to apply to reopen his 
claim of service connection for tinnitus.  The matter was 
referred to the RO for appropriate action.  A review of the 
case file shows that the requested action was not undertaken.  
Accordingly, the matter is again referred to the RO for 
appropriate action.  As the development requested pursuant to 
the October 2006 remand has been completed, no further action 
is necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998). 

In April 2007, the veteran submitted a response to a February 
2007 supplemental statement of the case (SSOC).  That 
statement is duplicative of the argument presented by the 
veteran in a December 2006 response which was addressed in 
the February 2007 SSOC.  As such, a remand for consideration 
of the April 2007 statement by RO or for the issuance of 
another SSOC is not required.   

The Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
RO determined in this regard is not relevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 


FINDINGS OF FACT

1.  In a rating decision in June 1995, the RO denied the 
veteran's claim for service connection for bilateral hearing 
loss; after he was notified of the adverse determination and 
of his procedural and appellate rights, he did not timely 
file an appeal of the adverse determination. 

2.  The additional evidence presented since the rating 
decision in June 1995 relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim. 

3.  Bilateral hearing loss is not shown by the medical 
evidence to be the result of service.


CONCLUSIONS OF LAW

1.  Evidence received since the rating decision in June 1995 
by the RO, denying the claim of service connection for 
bilateral hearing loss, is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Pursuant to the October 2006 Board remand, the RO provided 
post-adjudication notice by letter, dated in November 2006.  
The appellant was informed that he had to submit new and 
material evidence to reopen his claim, as well as the type of 
evidence required to reopen the underlying claim for 
entitlement to VA benefits.  The appellant was informed that 
VA would obtain service records, VA records, and records from 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain the records on his 
behalf.  He was asked to submit any evidence in his 
possession that pertained to the claim. 

As for content of the notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of service connection claim 
except for the degree of disability assignable and the 
provision for an effective date); and of Kent, 20 Vet. App. 
at 1. 

To the extent that the notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the appellant because he had a 
meaningful opportunity to participate effectively in the 
processing of the claim as he had the opportunity to submit 
additional argument and evidence.  The claim was then 
readjudicated following the notice as evidenced by the 
supplemental statement of the case in February 2007.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran was afforded a VA 
examination.  Additionally, the service medical records are 
associated with the claims file, as are the identified and 
available relevant post- service medical records.  The Board 
finds that the RO has obtained all identified evidence to the 
extent possible.  As there is no indication of the existence 
of additional evidence to substantiate the claim, no further 
assistance to the veteran is required to comply with the duty 
to assist. 

Procedural and Factual Background

The record shows that by a June 1995 decision, the RO denied 
the veteran's initial claim of service connection for 
bilateral hearing loss.  The RO found that the record did not 
show audiometric findings which met the criteria for a grant 
of service connection under 38 C.F.R. § 3.385.  After the 
appellant was notified of the adverse determination and of 
his procedural and appellate rights, he failed to perfect an 
appeal and the rating decision became final.  38 C.F.R. 
§ 3.104.

The evidence of record and considered by the RO at the time 
of the rating decision in June 1995 is summarized as follows:  

The service medical records, to include the February 1946 
separation examination report, which contain no complaint, 
finding, or history of hearing loss.  

A VA audiological examination report dated in May 1995, which 
recorded a diagnosis of bilateral sensorineural hearing loss, 
mild to moderately severe, with poor speech recognition 
bilaterally.  The examiner recommended the use of binaural 
earl level amplification.  

Private medical treatment records from October 1966 to July 
1995, and from 1976 to 1993, to include an October 1967 
private hearing evaluation report that reflects that the 
veteran was exposed to excessive noise exposure in his post-
service occupation as a sawmill worker.  The veteran reported 
inconsistent use of earplugs post-service discharge.  Testing 
results were indicative of a sharp sloping binaural hearing 
loss in the higher frequencies.  

The veteran's statements regarding exposure to excessive 
noise during service.  

The appellant submitted the current application to reopen the 
claim for VA benefits in February 2004.  The claim may be 
reopened only if new and material evidence is presented.  

Under 38 C.F.R. § 3.156(a), evidence is considered new if it 
was not of record at the time of the last final disallowance 
of the claim.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Finally, new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 


The Additional Evidence and Analysis

The additional evidence consists of the following documents: 

Statements from the veteran describing the circumstances 
under which he was exposed to excessive noise from combat 
during service.  

A VA examination report dated in March 2004, which recorded a 
diagnosis of bilateral hearing loss associated with chronic 
tinnitus in both ears, included the examiner's opinion as to 
the etiology of that diagnosis and noted speech 
discrimination scores of 62 percent in the right ear and 64 
percent in the left ear.  

Post-service VA medical records for treatment received from 
February 2001 to February 2004.

A July 2005 award letter from the Department of the Navy to 
the veteran, wherein it was determined that the veteran's 
service entitled him to a Combat Action Ribbon and 2 bronze 
stars for service in the United States Seebee during World 
war II. 

The veteran's statements regarding exposure to excessive 
noise during service, to include a December 2006 statement 
wherein the veteran argued that given the fact that he was a 
combat veteran he effectively established hearing loss as due 
to combat action.  

For the purpose of VA disability compensation, impaired 
hearing shall be considered a disability when the auditory 
thresholds in any of the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less.  38 C.F.R. § 3.385.  The Board finds that 
the evidence submitted since June 1995, particularly the 
report of the March 2004 VA examination which establishes 
that the veteran does have hearing loss which meets the 
criteria of 38 C.F.R. § 3.385, is new and material because it 
has not been submitted to VA before and it relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  Accordingly, the claim is reopened.  38 
U.S.C.A. § 5108. 

Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as hearing 
loss to a degree of 10 percent within one year from the date 
of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of VA disability compensation, impaired 
hearing shall be considered a disability when the auditory 
thresholds in any of the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less.  38 C.F.R. § 3.385.

The veteran contends that he suffers from bilateral hearing 
loss that is the result of acoustic trauma sustained in 
combat conditions during his active service.

In the present case, the medical evidence establishes that 
the veteran has been diagnosed with bilateral hearing loss; 
however, there is no evidence establishing that the 
disability was diagnosed within the year following the 
veteran's discharge from service, or that the disability is 
otherwise the result of the veteran's service.

Hearing impairment for the purpose of VA disability 
compensation under 38 C.F.R. § 3.385 was not shown during 
service.  The Board is cognizant of the veteran's status as a 
combat veteran and exposure to acoustic trauma is consistent 
with the circumstances and conditions of such service.  38 
U.S.C.A. § 1154.  However, the provisions of 38 U.S.C.A. § 
1154 do not obviate the requirement that a veteran must 
submit medical evidence of a causal relationship between his 
current condition and service.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996). That is, even assuming combat 
status, the veteran must provide satisfactory evidence of a 
relationship between his service and the disorders on appeal.  
He has not done so in this case. 

After service, hearing loss that met the standard of hearing 
disability under 38 C.F.R. § 3.385 was first documented in 
October 1967, twenty-one years after service, and well beyond 
the one-year period for presumptive service connection under 
38 C.F.R. §§ 3.307 and 3.309.  Also, the absence of 
documented complaints of hearing problems from 1946 to 1967 
weighs against the claim that hearing loss, first documented 
in 1967, is related to service.  38 C.F.R. § 3.303(b); Maxon 
v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The March 2004 VA examination includes the examiner's opinion 
that it was more likely than not that the veteran's hearing 
loss was not related to service.  Following a review of the 
claims file, an interview of the veteran and audiological 
testing, the examiner opined that it was more likely than not 
that the veteran's hearing loss did not occur while he was in 
service.  The examiner noted that the service medical records 
were negative for any findings indicative of hearing loss, 
and that the veteran had significant excessive noise exposure 
following discharge from service, particularly the 16 years 
he spent working with the plywood industry.  The examiner 
concluded that the main contributing cause to the veteran's 
bilateral hearing loss, along with aging and possible 
hereditary factors, was excessive noise exposure as due to 
post-service employment.  

As for the veteran's statements that his bilateral hearing 
loss was caused by excessive noise exposure during service, 
the veteran as a layperson is not competent to offer an 
opinion on a medical diagnosis or medical causation, and 
consequently his statements and testimony to the extent that 
his bilateral hearing loss is related to service does not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  

As the Board may consider only independent medical evidence 
to support its findings and as the preponderance of evidence 
is against the claim, service connection for bilateral 
hearing loss is not established.  38 U.S.C.A. § 5107(b). 


ORDER

New and material evidence has been submitted and the claim 
for service connection for bilateral hearing loss is 
reopened.  To this extent, the appeal is granted. 

Service connection for bilateral hearing loss is denied.

____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


